The opinion in this case is based upon the order of court sustaining a general demurrer to the second amended bill of complaint and dismissing the bill at the cost of the complainant.
Besides the special prayer contained in the bill of complaint there is a general prayer for such relief as the equities will warrant. The allegations of the bill show an equity for appropriate relief.
The demurrer admits the allegations of the bill which are well pleaded. This admission, however, is not binding where the demurrer shall have been overruled. The defendants could then by answer deny the allegations of the bill and set up such additional allegations as may be proper under the rules of pleading; whereupon the plaintiff would be required to prove the material allegations of the bill of complaint which shall not have been admitted by the answer.
A court of chancery having jurisdiction for one purpose will retain the bill as to all other matters germane and necessary to the attainment of justice between the parties. Sommers v. Apalachicola N. R. Co., 75 Fla. 159, 78 South. Rep. 25.
Motion for rehearing is denied.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion. *Page 121